Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                    Request for continued examination under 37 CFR 1.114,
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
                                                              Response to arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but moot because of the new ground of rejection. Applicant argues that cited references failed to disclose identifying a user of the communication device; customizing the secondary content item based on the identifying of the user, wherein the customizing of the secondary content item includes anonymizing information associated with the user included in the secondary content item to generate a customized secondary content item; the secondary content item including a text message, a phone call, a voice message, an audio track, or any combination thereof; and transmitting the customized secondary content item to the communication device. Claim 43 was cancelled. Claim 49 was added.

However,  Goldshtein  et al disclose a system being able to customize supplemental contents based on the preferences of the users  and the  information associated with viewing history of the users is anonymous  in order to maintain the privacy of the users and text message could be displayed concurrently with the supplemental contents  as disclosed in para. 0010-0011; 0163; 0044-0045; 0085;0091;0114;0151;0063;0082-0083. This action is made non-final.

                                                         Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4; 34-42; 44-49  is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan (US.Pub.20180160160) et al in view of Oesterreicher (US.Pub.No.20190044988) and Puri (US.Pub.No.20190147914)  and  Goldshtein (US.Pub.No.20190005542).

 Regarding claim 1, Swaminathan et al disclose  a device, comprising: a processing system including a processor(see fig.10 with element 1002, a processor; processor(s) 1002 includes hardware for executing instructions, such as those making up a computer program, 0162); and

a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising(see fig.10 with memory 1004; computing device 1000 includes memory 1004, which is coupled to the processor(s) 1002. The memory 1004 may be used for storing data, metadata, and programs for execution by the processor, 0163; systems for streaming high-performance virtual reality video using adaptive rate allocation, abstract);

transmitting a portion of a first content item to a communication device(receive a panorama video to stream to a user client device,0006-0007; the adaptive rate allocation system divides a virtual reality panorama video into multiple segments,0021-0022;0036; video quality for sending a panorama video to the client device,0024).

But did not explicitly disclose obtaining an identification of a region of interest associated with a playback of the portion of the first content item; obtaining first metadata associated with the portion of the first content item responsive to obtaining the identification of the region of interest; analyzing the first metadata relative to a plurality of secondary metadata associated with a plurality of secondary content items; identifying a secondary content item included in the plurality of secondary content items based on the analyzing; and identifying a user of the communication device; customizing the secondary content item based on the identifying of the user, wherein the customizing of the secondary content item includes anonymizing information associated with the user included in the secondary content item to generate a customized secondary content item; the secondary content item including a text message, a phone call, a voice message, an audio track, or any combination thereof; and transmitting the customized secondary content item to the communication device.

However, Oesterreicher et al disclose analyzing the first metadata relative to a plurality of secondary metadata associated with a plurality of secondary content items; identifying a secondary content item included in the plurality of secondary content items based on the analyzing(the method 1200 may include a stage 1202 of analyzing, using a processing unit, the at least one metadata. In some embodiments, the analyzing may include comparing a first metadata associated with a first content stream with a second metadata associated with a second content stream. Further, the aggregating may include determining each of the first content stream and the second content stream as being associated with an event based on a result of the comparing, the result of the comparing may include a difference between the first metadata and the second metadata. Further, the determining may be based on the difference being less than a predetermined threshold, 0355-0358; 0043; 0154; 0162).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Oesterreicher to modify Swaminathan by comparing metadata related to  multiple streams for the purpose of identifying similarity among them  accordingly.

And Puri et al disclose obtaining an identification of a region of interest associated with a playback of the portion of the first content item; obtaining first metadata associated with the portion of the first content item responsive to obtaining the identification of the region of interest (content-aware metadata 111 may identify a region of interest (e.g., a racecar) within the segment 101. The content-aware, ROI metadata 111 may define an ROI with bounds of the racecar shape; determine the position of the shape within various frames of the segment 101, and the like,0025-0026; 0017; 0021;0023;0027;0034).

It would have been obvious before effective filing date of the claimed invention to introduce the teachings of Puri to modify Swaminathan and Oesterreicher by identifying ROI associated with a portion of video content for the purpose of improving viewing experience accordingly.

And Goldshtein  et al disclose identifying a user of the communication device; customizing the secondary content item based on the identifying of the user, wherein the customizing of the secondary content item includes anonymizing information associated with the user included in the secondary content item to generate a customized secondary content item; the secondary content item including a text message, a phone call, a voice message, an audio track, or any combination thereof ;and transmitting the customized secondary content item to the communication device( see fig.1 where a text message is displayed with the supplemental content; the media guidance application may receive an indication that an identifier associated with the user,0010-0011; media guidance application may be personalized based on a user's preferences. A personalized media guidance application allows a user to customize displays and features to create a personalized “experience” with the media guidance application. This personalized experience may be created by allowing a user to input these customizations and/or by the media guidance application monitoring user activity to determine various user preferences,0163; the interaction history is anonymous with no identifying information associated with the user stored in the interaction history,0044-0045; a text message,0085;0091;0114;0151;0063;0082-0083).

It would have been obvious  before effective filing date of the claimed invention to introduce the teachings of Goldshtein to modify Swaminathan and Oesterreicher and Puri by providing options to customize commercials based on profiles of the users for the purpose of improving viewing experience accordingly.

Regarding claim 2, Swaminathan et al disclose wherein the first content item includes a panoramic video (an adaptive rate allocation system partitions a panorama video into segments, abstract; 0005; 0021).


Regarding claim 3, Swaminathan et al disclose, wherein the playback of the portion of the first content item occurs at the communication device (see fig.1; 0005).

Regarding claim 4, Swaminathan et al disclose wherein the playback of the portion of the first content item occurs at a second communication device that is coupled to the communication device (client device 108, and/or virtual reality display device 110 cause the corresponding computing device to perform a number of actions, as discussed in more detail below, 0037; reality display device 110 comprises a device with an integrated display. The virtual reality display device 110 provides a view of a virtual environment via the head-mounted display and modifies the view of the virtual environment based on user movements to simulate physical presence in the virtual environment, 0042).

Regarding claim 7, Swaminathan and Oesterreicher and Puri et al did not explicitly disclose wherein the operations further comprise: identifying a capability of the communication device; and identifying a social media profile of a user of the communication device, wherein the identifying of the secondary content item is further based on the identifying of the capability and the identifying of the social media profile.

However, Goldshtein et al disclose wherein the operations further comprise: identifying a capability of the communication device; and identifying a social media profile of a user of the communication device, wherein the identifying of the secondary content item is further based on the identifying of the capability and the identifying of the social media profile(media guidance application may have the same layout on various different types of user equipment or may be tailored to the display capabilities of the user equipment. For example, on user computer equipment 604, the guidance application may be provided as a web site accessed by a web browser. In another example, the guidance application may be scaled down for wireless user communications devices 606, 0177; 0197; 0163; 0188; 0196;0179).

It would have been obvious before effective filing date of the claimed invention to introduce the teachings of Goldshtein to modify Swaminathan and Oesterreicher and Puri and Gopal  by introducing the capability of the devices for the purpose of providing video contents to the users accordingly.

Regarding claim 34, Swaminathan and Oesterreicher and Goldshtein  et al did not explicitly disclose wherein the identification of the region of interest includes an identification of a viewing direction associated with the playback of the portion of the first content item.

However, Puri et al disclose wherein the identification of the region of interest includes an identification of a viewing direction associated with the playback of the portion of the first content item(with Puri, the ROI includes fingerprint or identification of the scene and scene movement or direction; 0056; 0071;0102).


It would have been obvious before effective filing date of the claimed invention to introduce the teachings of Puri to modify Swaminathan and Oesterreicher and Goldshtein by showing movement or direction of the mousse in ROI for the purpose of  monitoring interaction of the user with the displayed content accordingly.

Regarding claim 35, Swaminathan and Puri  and Goldshtein et al did not explicitly disclose wherein the identification of the region of interest includes a timestamp associated with the playback of the portion of the first content item.

However, Oesterreicher et al disclose wherein the identification of the region of interest includes a timestamp associated with the playback of the portion of the first content item( Time stamps,0111).

It would have been obvious before effective filing date of the claimed invention to introduce the teachings of Oesterreicher to modify Swaminathan and  Puri and Goldshtein by using timestamps for the purpose of  synchronizing data accordingly.

Regarding claim 36, Swaminathan and Puri  and  Goldshtein et al did not explicitly disclose wherein the analyzing includes comparing the first metadata to each of the plurality of secondary metadata to identify secondary metadata included in the plurality of secondary metadata that has a smallest difference relative to the first metadata, and wherein the secondary metadata is associated with the secondary content item.

However, Oesterreicher et al disclose  wherein the analyzing includes comparing the first metadata to each of the plurality of secondary metadata to identify secondary metadata included in the plurality of secondary metadata that has a smallest difference relative to the first metadata, and wherein the secondary metadata is associated with the secondary content item(with Oesterreicher, the system is able to compare metadata associated with multiple content in order to identify predefined difference; 0355-0358; 0043; 0154; 0162).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Oesterreicher to modify Swaminathan  and Puri and Goldshtein by comparing metadata related to  multiple streams for the purpose of identifying similarity among them  accordingly.

Regarding claim 37, Swaminathan and Puri  and Gopal  et al did not explicitly disclose wherein the analyzing includes comparing the first metadata to each of the plurality of secondary metadata to identify secondary metadata included in the plurality of secondary metadata that has a difference from the first metadata that is less than a threshold, and wherein the secondary metadata is associated with the secondary content item.

However, Oesterreicher et al disclose wherein the analyzing includes comparing the first metadata to each of the plurality of secondary metadata to identify secondary metadata included in the plurality of secondary metadata that has a difference from the first metadata that is less than a threshold, and wherein the secondary metadata is associated with the secondary content item(the method 1200 may include a stage 1202 of analyzing, using a processing unit, the at least one metadata. In some embodiments, the analyzing may include comparing a first metadata associated with a first content stream with a second metadata associated with a second content stream. Further, the aggregating may include determining each of the first content stream and the second content stream as being associated with an event based on a result of the comparing, the result of the comparing may include a difference between the first metadata and the second metadata. Further, the determining may be based on the difference being less than a predetermined threshold, 0355-0358; 0043).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Oesterreicher to modify Swaminathan  and Puri and Goldshtein by comparing metadata related to  multiple streams for the purpose of identifying similarity among them  accordingly.

Regarding claim 38, it is rejected using the same ground of rejection for claim 1.

Regarding claim 39, Swaminathan and Puri  and Oesterreicher et al did not explicitly disclose wherein the operations further comprise: embedding the customized secondary content item in a second portion of the first content item, wherein the transmitting of the customized secondary content item to the communication device includes transmitting the second portion of the first content item to the communication device.

However, Goldshtein et al disclose wherein the operations further comprise: embedding the customized secondary content item in a second portion of the first content item, wherein the transmitting of the customized secondary content item to the communication device includes transmitting the second portion of the first content item to the communication device(the media guidance application may generate the supplemental information automatically upon detecting that the user has started using the first device (e.g., as an overlay or popup). The media guidance application may, alternatively or additionally, prompt the user (e.g., user 106) prior to presenting the supplemental information regarding whether they want to receive supplemental information (e.g., supplemental information 204),0111;0204;0215).

It would have been obvious before effective filing date of the claimed invention to introduce the teachings of Goldshtein to modify Swaminathan and Oesterreicher and Puri by providing options to customize commercials based on profiles of the users for the purpose of improving viewing experience accordingly.

Regarding claim 40, Swaminathan et al disclose wherein the operations further comprise: transmitting a second portion of the first content item to the communication device(receive a panorama video to stream to a user client device,0006-0007; the adaptive rate allocation system divides a virtual reality panorama video into multiple segments,0021-0022;0036; video quality for sending a panorama video to the client device,0024).

But did not explicitly disclose obtaining an identification of a second region of interest associated with a playback of the second portion of the first content item at the communication device, wherein the second region of interest is different from the region of interest. 

However, Puri et al disclose obtaining an identification of a second region of interest associated with a playback of the second portion of the first content item at the communication device, wherein the second region of interest is different from the region of interest(content-aware metadata 111 may identify a region of interest (e.g., a racecar) within the segment 101. The content-aware, ROI metadata 111 may define an ROI with bounds of the racecar shape; determine the position of the shape within various frames of the segment 101, and the like,0025-0026; 0017; 0021;0023;0027;0034).

It would have been obvious before effective filing date of the claimed invention to introduce the teachings of Puri to modify Swaminathan and Oesterreicher  and Goldshtein by identifying ROI associated with a portion of video content for the purpose of improving viewing experience accordingly.

Regarding claim 41, Swaminathan et al did not explicitly disclose wherein the operations further comprise: obtaining second metadata associated with the second portion of the first content item responsive to obtaining the identification of the second region of interest, wherein the second metadata is different from the first metadata; identifying a second secondary content item included in the plurality of secondary content items based on an analysis involving the second metadata, wherein the second secondary content item is different from the secondary content item; and transmitting the second secondary content item to the communication device.

However, Oesterreicher et al disclose wherein the second metadata is different from the first metadata; identifying a second secondary content item included in the plurality of secondary content items based on an analysis involving the second metadata, wherein the second secondary content item is different from the secondary content item(the method 1200 may include a stage 1202 of analyzing, using a processing unit, the at least one metadata. In some embodiments, the analyzing may include comparing a first metadata associated with a first content stream with a second metadata associated with a second content stream. Further, the aggregating may include determining each of the first content stream and the second content stream as being associated with an event based on a result of the comparing, the result of the comparing may include a difference between the first metadata and the second metadata. Further, the determining may be based on the difference being less than a predetermined threshold, 0355-0358; 0043; 0154; 0162).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Oesterreicher to modify Swaminathan by comparing metadata related to  multiple streams for the purpose of identifying similarity among them  accordingly.

And Puri et al disclose wherein the operations further comprise: obtaining second metadata associated with the second portion of the first content item responsive to obtaining the identification of the second region of interest (content-aware metadata 111 may identify a region of interest (e.g., a racecar) within the segment 101. The content-aware, ROI metadata 111 may define an ROI with bounds of the racecar shape; determine the position of the shape within various frames of the segment 101, and the like,0025-0026; 0017; 0021;0023;0027;0034).

It would have been obvious before effective filing date of the claimed invention to introduce the teachings of Puri to modify Swaminathan and Oesterreicher by identifying ROI associated with a portion of video content for the purpose of improving viewing experience accordingly.

And Goldshtein et al disclose transmitting the second secondary content item to the communication device(the media guidance application may generate the supplemental information automatically upon detecting that the user has started using the first device (e.g., as an overlay or popup). The media guidance application may, alternatively or additionally, prompt the user (e.g., user 106) prior to presenting the supplemental information regarding whether they want to receive supplemental information (e.g., supplemental information 204),0111;0204;0215).

It would have been obvious before effective filing date of the claimed invention to introduce the teachings of Goldshtein to modify Swaminathan and Oesterreicher and Puri by providing options to customize commercials based on profiles of the users for the purpose of improving viewing experience accordingly.

Regarding claim 42, it is rejected using the same ground of rejection for claim 1.

Regarding claim 44,  Swaminathan and Oesterreicher and Puri et al did not explicitly disclose wherein the customized secondary content item includes an advertisement.

However, Goldshtein et al disclose wherein the customized secondary content item includes an advertisement( media guidance application may, in response to receiving the user selection of the first selectable indicator, retrieve supplemental information (e.g., supplemental information 204) associated with the first advertisement (e.g., advertisement 104),0110-0111; 0115;abstract).

It would have been obvious before effective filing date of the claimed invention to introduce the teachings of Goldshtein  to modify Swaminathan and Oesterreicher and Puri by providing options to customize commercials based on profiles of the users for the purpose of improving viewing experience accordingly.

Regarding claim  45, Swaminathan and Oesterreicher and Puri wherein the customized secondary content item includes a tag that presents an alert at the communication device that secondary content has been received at the communication device, and wherein the operations further comprise: receiving an indication of a selection of the advertisement at the communication device.

However, Goldshtein et al disclose wherein the customized secondary content item includes a tag that presents an alert at the communication device that secondary content has been received at the communication device, and wherein the operations further comprise: receiving an indication of a selection of the advertisement at the communication device(with Goldshtein, popup  or notification message can be displayed to the use;  0014; 0027;0148). 

It would have been obvious before effective filing date of the claimed invention to introduce the teachings of Goldshtein to modify Swaminathan and Oesterreicher and Puri by displaying popup via user interface  for the purpose of providing notification to the users  accordingly

Regarding claim 46,  Swaminathan disclose wherein the advertisement is associated with an object included in the portion of a first content item( identifies the position of objects within a panorama video,0074).

Regarding claim 47, it is rejected using the same ground of rejection for claim 1.
Regarding claim 48, it is rejected using the same ground of rejection for claim 1.
Regarding claim 49, it is rejected using the same ground of rejection for claim 1.
                                                                      Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425                                                                                                                                                                                                        
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425